FlLED

NDV 2 9 2018

C|erk. U S District Court
District Of Momana

Bi||ings
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA, Case No. CR-14-39-BLG-SPW

Plaintiff,
Vs. ORDER ALLOWING FILING ()F

DOCUMENTS UNDER SEAL

BRANDON SCOTT ROBEY,

Defendant.

 

 

Upon the Defendant’s Motion to File Documents Under Seal (Doc. 85), and
good cause appearing,

IT IS I-]EREBY ORDERED that the Defendant’ s Revocation Hearing Exhibits
are filed under seal.

The Clerk of the Court is directed to notify counsel of the making of this Order.

DATED this _QFLU OfNovember, 2018.

§AM”W /,¢<)a¢@,

€USAN P. WATTERS
U.s. DISTRICT COURT JUDGE

